Title: To George Washington from Jonathan Glover, 10 November 1775
From: Glover, Jonathan
To: Washington, George



Honoured sir
Marblehead [Mass.] 10 Novembr 1775

By the Barer Captt. Richard James I would Inform your Excellency, that Captt. Manley in your Schor Lee, Brought into Marblehead, this Morning a Schr of about forty Tuns Load with Lumber he took Sd Schr about three Miles from Boston Lighthous, I have found But two Letters on Board Which have Sent By Captt. James the Master & a Doctor which is Sd to be a pasinger on [board] have Sent with Capt. James for your Examination—Capt. Manly was Doging the fleet of Ships that whent into Boston Last Night But was kept of, By the Lively, Ship of war Manley is now Bound out please to give Me your Orders By Capt. James Concerning the Schr & Ill do my endvours they Shall Be Complyed with By your Most Obedint Humbe Servent

Jonathan Glover

